TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 15, 2014



                                       NO. 03-13-00753-CV


              Susan Combs, in her official capacity as Texas Comptroller, and
         Greg Abbott, in his official capacity as Texas Attorney General, Appellants

                                                  v.

             Texas Small Tobacco Coalition and Global Tobacco, Inc., Appellees




            APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on November 15, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.